Citation Nr: 1614963	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral lower extremity neuropathy secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1969 to February 1973 and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In January 2016 the Veteran testified by videoconference from the Jackson RO before the undersigned Veterans Law Judge


FINDING OF FACT

The Veteran has diabetic neuropathy of his lower extremities.


CONCLUSION OF LAW

Bilateral lower extremity peripheral neuropathy is secondary to service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for bilateral lower extremity pain, numbness, and tingling, claimed as neuropathy, which he suggests is related to his service-connected diabetes mellitus type II disability.  The Board has reviewed all of the evidence in the Veteran's claims file and for the reasons that follow find that the Veteran's claim is substantiated.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

On VA diabetes examination in June 2011, the diagnoses were diabetes mellitus type II, and "peripheral neuropathy bilateral lower extremities," which the examiner opined was not related to the Veteran's diabetes mellitus type II because the Veteran's complaints of bilateral lower extremity pain, numbness and tingling for the past 5 years preceded the diagnosis of diabetes mellitus some 3 years earlier.  Further, contrary to the 2011 examiner's remark, the Veteran's diabetes had been diagnosed 3 years earlier, VA medical records dated throughout 2006 show a diagnosis of diabetes.  See also Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  In addition, VA treatment records relate a diagnosis of lower extremity diabetic neuropathy; the April 2014 VA examiner also reported that the Veteran symptoms attributable to diabetic peripheral neuropathy.  As such, service connection is warranted.


ORDER

Service connection for bilateral lower extremity diabetic neuropathy is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


